16 A.3d 976 (2011)
418 Md. 585
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner
v.
Kevin Michael ROY, Respondent.
Misc. Docket AG No. 82, September Term 2010.
Court of Appeals of Maryland.
April 8, 2011.

ORDER
The parties herein have jointly petitioned this Court to reprimand the Respondent, Kevin M. Roy, pursuant to Maryland Rule 16-772(b). Upon review of said Joint Petition and for reasons set forth therein, it is this 8th day of April, 2011,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Kevin M. Roy, be, and he is hereby, reprimanded for misconduct in violation of Maryland Lawyers' Rules of Professional Conduct 1.3, 1.4(a)(2) and (3), 1.16(d), and 8.4(d).